United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2865
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                         Andrew Juno Shannon-Dickens

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                             Submitted: April 24, 2020
                               Filed: April 29, 2020
                                   [Unpublished]
                                  ____________

Before LOKEN, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Andrew Shannon-Dickens appeals the sentence the district court1 imposed after
he pleaded guilty to a drug offense. His counsel has moved to withdraw and has filed

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
a brief under Anders v. California, 386 U.S. 738 (1967), challenging the substantive
reasonableness of the sentence.

       After careful review, we conclude that the district court did not abuse its
discretion in sentencing Shannon-Dickens, as there was no indication that it
overlooked a relevant 18 U.S.C. § 3553(a) factor, or committed a clear error of
judgment in weighing relevant factors, see United States v. Salazar-Aleman, 741 F.3d
878, 881 (8th Cir. 2013) (standard of review); and the sentence was within the
Guidelines range, see United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014).
Furthermore, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal.

      Accordingly, we grant counsel’s motion and affirm.
                     ______________________________




                                        -2-